Per Curiam.

We affirm the decision of the court of appeals. Appellant principally argues that his appellate counsel had a conflict of interest because she shared office space with his trial counsel. The court of appeals found no conflict of interest. We agree. Accordingly, appellant has not shown the deficient performance of counsel and resultant prejudice required under Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674, nor has he shown the presumption of prejudice which arises when a defendant demonstrates that counsel actively represented conflicting interests and that the actual conflict of interest adversely affected counsel’s performance, as required under Cuyler v. Sullivan (1980), 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333. See, also, State v. Haberek (1988), 47 Ohio App.3d 35, 38, 546 N.E.2d 1361, 1365.
In his third proposition of law, appellant raises several issues he alleges as trial errors, but without relating them to the effective assistance of counsel issue. Applications under App.R. 26(B) relate only to the issue of the effective assistance of appellate counsel. Therefore, these issues have no merit.
In his fourth proposition of law, appellant argues that App.R. 26(B) denies him due process because no appellate counsel was appointed and a ten-page limit was imposed on briefs in the application for reopening. These issues were apparently not raised in the court of appeals, and we do not consider them for the first time on appeal. State v. Williams (1977), 51 Ohio St.2d 112, 5 O.O.3d 98, 364 N.E.2d 1364, paragraph two of the syllabus.
The judgment of the court of appeals denying the application to reopen is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., not participating.